                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF ALASKA

DAVID GARY GLADDEN,
          Plaintiff,
                                                  Case Number 3:19-cv-00099-SLG
v.

CHRISTINA L. REIGH,
           Defendant.                             JUDGMENT IN A CIVIL CASE


DECISION BY COURT. This action came to trial or decision before the Court. The issues
have been tried or determined and a decision has been rendered.

       IT IS ORDERED AND ADJUDGED:

       THAT this case is DISMISSED with prejudice as the defendant has judicial immunity.



APPROVED:

 s/Sharon L. Gleason
 SHARON L. GLEASON
 United States District Judge
 Date: July 26, 2019
 NOTE: Award of prejudgment interest, costs and           Lesley K. Allen
 attorney's fees are governed by D.Ak. LR 54.1,     Lesley K. Allen, Clerk of Court
 54.2, and 58.1.




[Jmt2 - Basic - rev. 1-13-16}




     Case 3:19-cv-00099-SLG Document 23 Filed 07/26/19 Page 1 of 1
